UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/17 Item 1. Schedule of Investments. FRANKLIN VALUE INVESTORS TRUST Statement of Investments, July 31, 2017 (unaudited) Franklin Balance Sheet Investment Fund Shares Value Common Stocks 82.6% Automobiles & Components 1.9% General Motors Co $ Banks 15.1% Bank of America Corp CIT Group Inc Citigroup Inc Citizens Financial Group Inc Comerica Inc Farmers & Merchants Bank of Long Beach JPMorgan Chase & Co PNC Financial Services Group Inc Capital Goods 4.9% Mueller Industries Inc Regal Beloit Corp Terex Corp a WESCO International Inc Commercial & Professional Services 2.8% a Acco Brands Corp a FTI Consulting Inc Heidrick & Struggles International Inc Tetra Tech Inc Consumer Durables & Apparel 2.8% M.D.C. Holdings Inc Toll Brothers Inc Consumer Services 1.7% Vail Resorts Inc Diversified Financials 4.1% The Bank of New York Mellon Corp Capital One Financial Corp Morgan Stanley Energy 11.5% Arch Coal Inc Chevron Corp Devon Energy Corp a McDermott International Inc Occidental Petroleum Corp a Rowan Cos. PLC Royal Dutch Shell PLC, A, ADR (United Kingdom) Tenaris SA (Italy) Valero Energy Corp Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Balance Sheet Investment Fund (continued) Shares Value Common Stocks (continued) Food, Beverage & Tobacco 3.1% Archer-Daniels-Midland Co $ Bunge Ltd GrainCorp Ltd. (Australia) Health Care Equipment & Services 0.7% National Healthcare Corp Life & Health Insurance 5.1% MetLife Inc National Western Life Group Inc., A Prudential Financial Inc Materials 5.7% Albemarle Corp Aperam SA (Luxembourg) a Century Aluminum Co Domtar Corp The Mosaic Co Reliance Steel & Aluminum Co a TimkenSteel Corp Media 3.2% News Corp., B Scholastic Corp Time Inc Multi-line Insurance 0.3% American International Group Inc Pharmaceuticals, Biotechnology & Life Sciences 4.1% Allergan PLC a Bio-Rad Laboratories Inc., A Property & Casualty Insurance 2.2% Chubb Ltd The Travelers Cos. Inc Real Estate 0.7% Tier REIT Inc a Trinity Place Holdings Inc Retailing 0.2% Abercrombie & Fitch Co., A Semiconductors & Semiconductor Equipment 3.6% a Kulicke and Soffa Industries Inc. (Singapore) MKS Instruments Inc a Photronics Inc |2 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Balance Sheet Investment Fund (continued) Shares Value Common Stocks (continued) Technology Hardware & Equipment 4.4% Corning Inc 1,361,000 $ 39,659,540 a Rogers Corp 44,100 5,202,477 44,862,017 Telecommunication Services 1.5% a Iridium Communications Inc 771,883 7,680,236 a ORBCOMM Inc 665,300 7,724,133 15,404,369 Utilities 3.0% Eversource Energy 136,000 8,267,440 Great Plains Energy Inc 86,300 2,663,218 IDACORP Inc 134,000 11,572,240 PNM Resources Inc 196,500 7,830,525 30,333,423 Total Common Stocks (Cost $578,543,682) 837,533,825 Convertible Preferred Stocks (Cost $4,716,875) 0.7% Telecommunication Services 0.7% Iridium Communications Inc., 6.75%, cvt., pfd., B 20,000 6,972,500 Principal Amount Corporate Bonds (Cost $1,490,000) 0.2% Capital Goods 0.2% Mueller Industries Inc., 6.00%, 3/01/27 $ 1,490,000 1,530,975 Total Investments before Short Term Investments (Cost $584,750,557) 846,037,300 Shares Short Term Investments (Cost $162,771,095) 16.0% Money Market Funds 16.0% b,c Institutional Fiduciary Trust Money Market Portfolio, 0.63% 162,771,095 162,771,095 Total Investments (Cost $747,521,652) 99.5% 1,008,808,395 Other Assets, less Liabilities 0.5% 4,893,207 Net Assets 100.0% $ 1,013,701,602 See Abbreviations on page 19. a Non-income producing. b See Note 5 regarding investments in affiliated management investment companies. c The rate shown is the annualized seven-day yield at period end. |3 FRANKLIN VALUE INVESTORS TRUST Statement of Investments, July 31, 2017 (unaudited) Franklin MicroCap Value Fund Shares Value Common Stocks 97.4% Aerospace & Defense 2.9% a Ducommun Inc $ a Sparton Corp Banks 15.7% Bar Harbor Bankshares County Bancorp Inc First Defiance Financial Corp First Internet Bancorp Investar Holding Corp Northeast Bancorp Old Line Bancshares Inc Peoples Financial Services Corp Southern Missouri Bancorp Inc WSFS Financial Corp Building Products 3.7% a Armstrong Flooring Inc Burnham Holdings Inc., A a,b Continental Materials Corp a Gibraltar Industries Inc Commercial & Professional Services 2.9% Healthcare Services Group Inc Construction & Engineering 5.9% a Ameresco Inc., A a Northwest Pipe Co a Orion Group Holdings Inc a Sterling Construction Co Consumer Durables & Apparel 4.4% a,b Delta Apparel Inc Flexsteel Industries Inc Rocky Brands Inc Consumer Services 2.4% a,b Full House Resorts Inc a Golden Entertainment Inc Diversified Financials 0.6% Arbor Realty Trust Inc a,b Origen Financial Inc Electrical Equipment 1.9% a,b Global Power Equipment Group Inc a Ultralife Corp Quarterly Statement of Investments | See Notes to Statements of Investments. | 4 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin MicroCap Value Fund (continued) Shares Value Common Stocks (continued) Energy 8.9% Adams Resources & Energy Inc $ Aegean Marine Petroleum Network Inc. (Greece) Ardmore Shipping Corp. (Ireland) a Cloud Peak Energy Inc Gulf Island Fabrication Inc a Natural Gas Services Group Inc a Pacific Ethanol Inc a PHI Inc a PHI Inc., non-voting a Renewable Energy Group Inc Food & Staples Retailing 1.8% Village Super Market Inc., A Food, Beverage & Tobacco 5.2% John B. Sanfilippo & Son Inc Omega Protein Corp a Seneca Foods Corp., A a Seneca Foods Corp., B Health Care Equipment & Services 1.7% Invacare Corp Insurance 3.6% a ACMAT Corp., A Baldwin & Lyons Inc., B a Global Indemnity Ltd. (Cayman Islands) a Hallmark Financial Services Inc Machinery 12.3% Alamo Group Inc Hardinge Inc Hurco Cos. Inc Miller Industries Inc Spartan Motors Inc Materials 6.2% Friedman Industries Inc Mercer International Inc. (Canada) The Monarch Cement Co Olympic Steel Inc Schnitzer Steel Industries Inc., A a Universal Stainless & Alloy Products Inc Real Estate 1.2% a Bresler & Reiner Inc Griffin Industrial Realty Inc |5 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin MicroCap Value Fund (continued) Shares Value Common Stocks (continued) Retailing 3.6% Caleres Inc 172,000 $ 4,692,160 Haverty Furniture Cos. Inc 155,000 3,448,750 Shoe Carnival Inc 175,000 3,195,500 11,336,410 Semiconductors & Semiconductor Equipment 1.4% a Photronics Inc 452,000 4,542,600 Technology Hardware & Equipment 2.3% a Key Tronic Corp 480,000 3,489,600 a Kimball Electronics Inc 79,000 1,536,550 Richardson Electronics Ltd 375,000 2,197,500 7,223,650 Telecommunication Services 5.4% a Alaska Communications Systems Group Inc 1,155,600 2,600,100 ATN International Inc 66,000 3,828,000 a Hawaiian Telcom Holdco Inc 225,000 6,579,000 North State Telecommunications Corp., B 21,757 1,378,524 a ORBCOMM Inc 250,000 2,902,500 17,288,124 Trading Companies & Distributors 1.6% Central Steel and Wire Co 2,850 1,507,650 Houston Wire & Cable Co 250,000 1,437,500 a Titan Machinery Inc 130,000 2,320,500 5,265,650 Transportation 0.9% Celadon Group Inc 440,000 2,002,000 a Global Ship Lease Inc., A (United Kingdom) 700,000 840,000 2,842,000 Utilities 0.9% Gas Natural Inc 217,000 2,810,150 Total Common Stocks (Cost $196,127,215) 310,170,192 Short Term Investments (Cost $8,346,655) 2.6% Money Market Funds 2.6% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.63% 8,346,655 8,346,655 Total Investments (Cost $204,473,870) 100.0% 318,516,847 Other Assets, less Liabilities 0.0% † 86,405 Net Assets 100.0% $ 318,603,252 † Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 4 regarding holdings of 5% voting securities. c See Note 5 regarding investments in affiliated management investment companies. d The rate shown is the annualized seven-day yield at period end. |6 FRANKLIN VALUE INVESTORS TRUST Statement of Investments, July 31, 2017 (unaudited) Franklin MidCap Value Fund Shares/ Units Value Common Stocks and Other Equity Interests 96.4% Automobiles & Components 0.6% Delphi Automotive PLC $ Banks 6.2% Citizens Financial Group Inc First Horizon National Corp First Republic Bank/CA Huntington Bancshares Inc KeyCorp SunTrust Banks Inc Capital Goods 11.5% BWX Technologies Inc Carlisle Cos. Inc Johnson Controls International PLC L3 Technologies Inc Parker-Hannifin Corp Pentair PLC (United Kingdom) Roper Technologies Inc Textron Inc a WABCO Holdings Inc Xylem Inc Consumer Durables & Apparel 1.1% PVH Corp Toll Brothers Inc Diversified Financials 5.2% Invesco Ltd Navient Corp Northern Trust Corp Raymond James Financial Inc a SLM Corp Synchrony Financial T. Rowe Price Group Inc Energy 6.9% Baker Hughes a GE Co., A Cameco Corp. (Canada) a Concho Resources Inc Devon Energy Corp a Diamondback Energy Inc EQT Corp Helmerich & Payne Inc Marathon Petroleum Corp Noble Energy Inc Pioneer Natural Resources Co a TechnipFMC PLC (United Kingdom) Quarterly Statement of Investments | See Notes to Statements of Investments. | 7 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin MidCap Value Fund (continued) Shares/ Units Value Common Stocks and Other Equity Interests (continued) Food, Beverage & Tobacco 5.8% Molson Coors Brewing Co., B $ Pinnacle Foods Inc a TreeHouse Foods Inc Health Care Equipment & Services 5.3% DENTSPLY SIRONA Inc a Envision Healthcare Corp a Hologic Inc Zimmer Biomet Holdings Inc Insurance 8.2% Arthur J. Gallagher & Co The Hartford Financial Services Group Inc Lincoln National Corp Principal Financial Group Inc The Progressive Corp RenaissanceRe Holdings Ltd W.R. Berkley Corp Willis Towers Watson PLC XL Group Ltd. (Bermuda) Materials 9.1% Albemarle Corp a Axalta Coating Systems Ltd Ferroglobe PLC a Ferroglobe Representation and Warranty Insurance Trust  a Freeport-McMoRan Inc a Ingevity Corp Martin Marietta Materials Inc The Mosaic Co Newmont Mining Corp Tahoe Resources Inc. (Canada) WestRock Co Media 1.6% John Wiley & Sons Inc., A TEGNA Inc Viacom Inc., B Pharmaceuticals, Biotechnology & Life Sciences 2.6% Agilent Technologies Inc a Jazz Pharmaceuticals PLC Perrigo Co. PLC a Waters Corp Real Estate 11.8% Alexandria Real Estate Equities Inc Boston Properties Inc DDR Corp |8 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin MidCap Value Fund (continued) Shares/ Units Value Common Stocks and Other Equity Interests (continued) Real Estate (continued) Duke Realty Corp $ GGP Inc Healthcare Realty Trust Inc Host Hotels & Resorts Inc Kilroy Realty Corp Life Storage Inc Mid-America Apartment Communities Inc Physicians Realty Trust Prologis Inc Realogy Holdings Corp UDR Inc Weingarten Realty Investors Weyerhaeuser Co Retailing 0.9% a J.C. Penney Co. Inc L Brands Inc Semiconductors & Semiconductor Equipment 2.1% a First Solar Inc Versum Materials Inc Xilinx Inc Software & Services 6.1% a Autodesk Inc a Cars.com Inc Leidos Holdings Inc a PTC Inc a Red Hat Inc Science Applications International Corp Total System Services Inc Technology Hardware & Equipment 0.9% a Keysight Technologies Inc Transportation 0.8% a JetBlue Airways Corp Utilities 9.7% American Water Works Co. Inc Atmos Energy Corp CenterPoint Energy Inc CMS Energy Corp DTE Energy Co Edison International Eversource Energy FirstEnergy Corp PNM Resources Inc Sempra Energy UGI Corp WEC Energy Group Inc |9 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin MidCap Value Fund (continued) Shares/ Units Value Common Stocks and Other Equity Interests (continued) Utilities (continued) Xcel Energy Inc $ Total Common Stocks and Other Equity Interests (Cost $153,801,395) Management Investment Companies (Cost $6,785) 0.0%  Diversified Financials 0.0%  iShares Russell Mid-Cap Value ETF Total Investments before Short Term Investments (Cost $153,808,180) Short Term Investments (Cost $7,227,451) 3.8% Money Market Funds 3.8% b,c Institutional Fiduciary Trust Money Market Portfolio, 0.63% Total Investments (Cost $161,035,631) 100.2% Other Assets, less Liabilities (0.2)% ) Net Assets 100.0% $ See Abbreviations on page 19.  Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 5 regarding investments in affiliated management investment companies. c The rate shown is the annualized seven-day yield at period end. |10 FRANKLIN VALUE INVESTORS TRUST Statement of Investments, July 31, 2017 (unaudited) Franklin Small Cap Value Fund Shares Value Common Stocks 96.5% Aerospace & Defense 4.9% a AAR Corp $ Cubic Corp b Esterline Technologies Corp Automobiles & Components 2.3% Gentex Corp LCI Industries Thor Industries Inc Winnebago Industries Inc Banks 14.6% Access National Corp Bryn Mawr Bank Corp Chemical Financial Corp Columbia Banking System Inc First Horizon National Corp First of Long Island Corp German American Bancorp Inc Glacier Bancorp Inc Lakeland Financial Corp Peoples Bancorp Inc Pinnacle Financial Partners Inc TrustCo Bank Corp. NY Washington Trust Bancorp Inc Building Products 5.1% b Armstrong Flooring Inc b Gibraltar Industries Inc Griffon Corp Insteel Industries Inc Simpson Manufacturing Co. Inc Universal Forest Products Inc Commercial & Professional Services 2.0% b Huron Consulting Group Inc McGrath RentCorp MSA Safety Inc Construction & Engineering 2.2% Argan Inc EMCOR Group Inc Granite Construction Inc Consumer Durables & Apparel 3.2% BRP Inc. (Canada) Hooker Furniture Corp La-Z-Boy Inc b M/I Homes Inc Quarterly Statement of Investments | See Notes to Statements of Investments. | 11 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Value Fund (continued) Shares Value Common Stocks (continued) Consumer Services 0.3% Brinker International Inc $ Electrical Equipment 1.3% Encore Wire Corp EnerSys Regal Beloit Corp Energy 4.9% b Energen Corp b Helix Energy Solutions Group Inc b Hunting PLC (United Kingdom) b Natural Gas Services Group Inc b Oil States International Inc b PHI Inc b PHI Inc., non-voting b Rowan Cos. PLC b Unit Corp Food, Beverage & Tobacco 5.0% AGT Food and Ingredients Inc. (Canada) Dairy Crest Group PLC (United Kingdom) GrainCorp Ltd. (Australia) a,b Landec Corp Maple Leaf Foods Inc. (Canada) Health Care Equipment & Services 3.6% Hill-Rom Holdings Inc STERIS PLC Industrial Conglomerates 0.9% Carlisle Cos. Inc Insurance 6.5% Arthur J. Gallagher & Co Aspen Insurance Holdings Ltd The Hanover Insurance Group Inc Horace Mann Educators Corp Old Republic International Corp Validus Holdings Ltd Machinery 7.3% Astec Industries Inc Federal Signal Corp Franklin Electric Co. Inc Hillenbrand Inc Kennametal Inc Lindsay Corp b The Manitowoc Co. Inc Miller Industries Inc Mueller Industries Inc Mueller Water Products Inc., A |12 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Value Fund (continued) Shares Value Common Stocks (continued) Machinery (continued) Spartan Motors Inc $ Titan International Inc Watts Water Technologies Inc., A Materials 5.4% AptarGroup Inc b Detour Gold Corp. (Canada) H.B. Fuller Co b Ingevity Corp Minerals Technologies Inc OceanaGold Corp. (Australia) Reliance Steel & Aluminum Co A Schulman Inc Sensient Technologies Corp Stepan Co Pharmaceuticals, Biotechnology & Life Sciences 2.1% Gerresheimer AG (Germany) Real Estate 6.0% Brandywine Realty Trust Highwoods Properties Inc LTC Properties Inc Sunstone Hotel Investors Inc Retailing 0.7% Caleres Inc The Finish Line Inc., A Semiconductors & Semiconductor Equipment 6.2% Cohu Inc b Kulicke and Soffa Industries Inc. (Singapore) MKS Instruments Inc b Photronics Inc Versum Materials Inc Technology Hardware & Equipment 3.9% b NetScout Systems Inc b Plexus Corp b Rogers Corp b Zebra Technologies Corp., A Telecommunication Services 1.0% b ORBCOMM Inc Transportation 2.8% b SAIA Inc b Spirit Airlines Inc |13 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Value Fund (continued) Shares Value Common Stocks (continued) Utilities 4.3% Connecticut Water Service Inc $ IDACORP Inc Spire Inc Total Common Stocks (Cost $1,971,243,061) Principal Amount Corporate Bonds 0.8% Energy 0.6% Unit Corp., senior sub. note, 6.625%, 5/15/21 $ Machinery 0.2% Mueller Industries Inc., 6.00%, 3/01/27 Total Corporate Bonds (Cost $21,130,203) Total Investments before Short Term Investments (Cost $1,992,373,264) Shares Short Term Investments (Cost $67,970,937) 2.5% Money Market Funds 2.5% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.63% Total Investments (Cost $2,060,344,201) 99.8% Other Assets, less Liabilities 0.2% Net Assets 100.0% $ a See Note 4 regarding holdings of 5% voting securities. b Non-income producing. c See Note 5 regarding investments in affiliated management investment companies. d The rate shown is the annualized seven-day yield at period end. |14 FRANKLIN VALUE INVESTORS TRUST Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Value Investors Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of four separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |15 FRANKLIN VALUE INVESTORS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds’ business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds’ portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds’ NAV is not calculated, which could result in differences between the value of the Funds’ portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. INCOME TAXES At July 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Balance Sheet Franklin MicroCap Franklin MidCap Franklin Small Cap Investment Fund Value Fund Value Fund Value Fund Cost of investments $ 749,183,057 $ 204,473,870 $ 161,417,640 $ 2,062,961,129 Unrealized appreciation $ 280,205,511 $ 140,265,658 $ 37,204,165 $ 727,504,160 Unrealized depreciation (20,580,173 ) (26,222,681 ) (8,014,491 ) (39,824,564 ) Net unrealized appreciation (depreciation) $ 259,625,338 $ 114,042,977 $ 29,189,674 $ 687,679,596 4. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended July 31, 2017, investments in “affiliated companies” were as follows: Number of Number of Shares Held Shares Held Value Realized at Beginning Gross Gross at End at End Investment Gain Name of Issuer of Period Additions Reductions of Period of Period Income (Loss) Franklin Balance Sheet Investment Fund Non-Controlled Affiliates Trinity Place Holdings Inc. (Value is —% of Net Assets) 1,342,554 — (842,720 ) 499,834 $ — a $ — $ (407,214 ) Franklin MicroCap Value Fund Non-Controlled Affiliates Continental Materials Corp 116,914 — (3,914 ) 113,000 $ 2,519,900 $ — $ 21,314 Delta Apparel Inc 455,100 — (40,100 ) 415,000 8,727,450 — 615,709 Full House Resorts Inc 1,945,304 — (21,784 ) 1,923,520 4,904,976 — (32,274 ) Global Power Equipment Group Inc 1,275,000 — — 1,275,000 4,131,000 — — Hardinge Inc 764,000 — (158,448 ) 605,552 — a 42,980 168,472 Northeast Bancorp 459,500 — (73,500 ) 386,000 — a 13,670 764,811 |16 FRANKLIN VALUE INVESTORS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Number of Number of Shares Held Shares Held Value Realized at Beginning Gross Gross at End at End Investment Gain Name of Issuer of Period Additions Reductions of Period of Period Income (Loss) Franklin MicroCap Value Fund (continued) Non-Controlled Affiliates (continued) Origen Financial Inc   $ $  $  Total Affiliated Securities (Value is 6.4% of Net Assets) $ $ $ Franklin Small Cap Value Fund Non-Controlled Affiliates AAR Corp ) $ $ $ Landec Corp     Total Affiliated Securities (Value is 3.6% of Net Assets) $ $ $ a As of July 31, 2017, no longer an affiliate. 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended July 31, 2017, investments in affiliated management investment companies were as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Balance Sheet Investment Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.63% ) $ $ $ % Franklin MicroCap Value Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.63% ) $ $ $ % a Franklin MidCap Value Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.63% ) $ $ $ % a Franklin Small Cap Value Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.63% ) $ $ $ % a Rounds to less than 0.1%. 6. UPCOMING ACQUISITIONS/REORGANIZATION On May 22, 2017, the Board approved a proposal to reorganize Franklin MidCap Value Fund with and into Franklin Small Cap Value Fund, subject to approval by the shareholders of Franklin MidCap Value Fund. |17 FRANKLIN VALUE INVESTORS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 7. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of July 31, 2017, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Balance Sheet Investment Fund Assets: Investments in Securities: Equity Investments: a Telecommunication Services $ $ $  $ All Other Equity Investments b   Corporate Bonds   Short Term Investments   Total Investments in Securities $ $ $  $ Franklin MicroCap Value Fund Assets: Investments in Securities: Equity Investments: Insurance $ $ $  $ All Other Equity Investments b   Short Term Investments   Total Investments in Securities $ $ $  $ Franklin MidCap Value Fund Assets: Investments in Securities: Equity Investments a,b $ $  $  c $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin Small Cap Value Fund Assets: Investments in Securities: Equity Investments b $ $  $  $ Corporate Bonds   Short Term Investments   Total Investments in Securities $ $ $  $ a Includes common, convertible preferred stocks and management investment companies as well as other equity interests. b For detailed categories, see the accompanying Statements of Investments. c Includes securities determined to have no value at July 31, 2017. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. |18 FRANKLIN VALUE INVESTORS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 8. NEW ACCOUNTING PRONOUNCEMENTS In March 2017, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2017-08, ReceivablesNonrefundable Fees and Other Costs (Subtopic 310-20): Premium Amortization on Purchased Callable Debt Securities. The amendments in the ASU shorten the amortization period for certain callable debt securities acquired at a premium, to be amortized to the earliest call date. The ASU does not require an accounting change for securities acquired at a discount, which continues to be amortized to maturity. The ASU is effective for fiscal years and interim periods within those fiscal years beginning after December 15, 2018. Management is currently evaluating the impact, if any, of applying this provision. 9. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management has reviewed the requirements and believes the adoption of the amendments to Regulation S-X will not have a material impact on the Funds financial statements and related disclosures. 10. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio ADR American Depositary Receipt ETF Exchange Traded Fund REIT Real Estate Investment Trust For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |19 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Matthew T. Hinkle, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN VALUE INVESTORS TRUST By /s/ Matthew T. Hinkle Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date September 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Matthew T. Hinkle Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date September 26, 2017 By /s/ Robert G. Kubilis Robert G. Kubilis Chief Financial Officer and Chief
